   1   David N. Chandler, Sr.    SBN 60780
       DAVID N. CHANDLER, p.c.
   2   1747 Fourth Street
       Santa Rosa, CA 95404
   3   Telephone: (707) 528-4331

   4   Attorneys for Debtors

   5
                             UNITED STATES BANKRUPTCY COURT
   6
                            NORTHERN DISTRICT OF CALIFORNIA
   7

   8   IN RE:                                    CASE No. 17-10828 WJL
   9   FLOYD E. SQUIRES, III and                 CHAPTER 11
       BETTY J. SQUIRES,
 10                                              SUPPLEMENTAL DECLARATION OF
             Debtors.                     /      DAVID N. CHANDLER IN OPPOSITION
 11                                              TO MOTION TO STRIKE
 12

 13         I, DAVID N. CHANDLER, declare and say:
 14         1.     If called as a witness, I am competent to testify to the
 15    within matters from my own knowledge.
 16         2.     I caused to be executed and filed a Declaration on April
 17    3, 2019 which erroneously stated that I had promptly notified Mr.
 18    Schultz as to the five properties for which all documents requested
 19    pertaining to same would be produced.
 20         3.     The same date, Mr. Schultz notified me that I had not, in
 21    fact, provided him with the list.           I immediately reviewed my emails
 22    and discovered that I had prepared the email and sent it to Mr.
 23    Floyd for approval, but that I had not sent it along to Mr. Schultz
 24    as I had thought I had done.
 25         4.     Our   computer     system     was    infected     with    malware     and
 26    completely went down on March 25th, the date which I had agreed to
 27    identify the properties.         The email was not sent as I had intended
 28
Case: 17-10828   Doc# 667   Filed: 04/04/19   Entered: 04/04/19 14:52:44   Page 1 of 2
                                                 1
   1   and believed it had.      On April 3rd, I forwarded the email which I had

   2   sent to Mr. Floyd for approval to Mr. Schultz as I could not locate

   3   the one prepared to Mr. Schultz.

   4        5.     Regretfully, my Declaration of April 3, 2019 was in error

   5   as to that point and I apologize to Mr. Schultz.                    Mr. Schultz has

   6   the identity of the five properties and hopefully can move forward

   7   with production.

   8        Executed under penalty of perjury this 4th day of April, 2019

   9   at Santa Rosa, California.

 10                                                  /s/David N. Chandler
                                                    David N. Chandler
 11                                                 Attorney for Debtors

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case: 17-10828   Doc# 667   Filed: 04/04/19   Entered: 04/04/19 14:52:44   Page 2 of 2
                                                 2
